Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, “PX” should be “PX” and “PY” should be “PY”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guinther (U.S. Pat. No. 8,349,778).
From column 2 line 61 through column 3 line 4 Guinther discloses an additive composition comprising an ash-containing phosphorus compound and a salt of a hydrocarbylamine and a hydrocarbyl acid phosphate. In column 3 lines 56-65 and column 4 lines 17-41, Guinther discloses that the ash-containing phosphorus compound can be a zinc dialkyl dithiophosphate salt (ZDDP) having a formula corresponding to formula (1) of claim 1, where the alkyl groups have 1 to 18 carbon atoms, overlapping the range recited for the R groups of formula (1) of claim 1 and encompassing the range recited in claim 2. In column 4 lines 11-13 Guinther discloses that the ZDDP can be derived from 100% primary alcohols, and in column 4 lines 27-28 discloses that the alkyl groups can be decyl, dodecyl, or octadecyl groups, specifically meeting the limitations of the alkyl groups of claims 1-2. In column 4 lines 43-46, Guinther discloses that the ash-free phosphorus compound can be a hydrocarbyl amine salt of a hydrocarbyl acid phosphate. From column 4 line 55 through column 7 line 22, Guinther discloses that the hydrocarbyl acid phosphate and hydrocarbyl amine can have structures and R groups meeting the limitations of claims 1 and 3. In column 8 lines 8-17 Guinther discloses that the composition can further comprise mineral oils or synthetic 
In column 7 lines 50-59 Guinther discloses that the ash-containing and ash-free phosphorus compounds are present in an amount sufficient to provide a total of about 250 to about 1000 ppm (0.025 to 0.1%) of phosphorus to the composition, and that the ash-containing and ash-free phosphorus compounds can be present in a ratio of about 90:10 to about 10:90, which will lead to ranges of phosphorus contents supplied by the ZDDP and acid phosphate amine salt overlapping or encompassing the ranges recited for PX and PY respectively, as well as a ratio encompassing the range recited in newly added claim 5. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-3 and 5 are therefore rendered obvious by Guinther. 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Loper (U.S. PG Pub. No. 2008/0125336) in view of Guinther.
In paragraph 11 Loper discloses lubricant compositions comprising a base oil and a phosphorus-containing additive mixture that provides from about 500 to about 1000 ppm (0.05 to 0.10%) of phosphorus to the lubricant composition. In paragraph 13 Loper discloses that suitable base oils include mineral oils, synthetic oils, and mixtures thereof, as recited in claim 1. In paragraph 16 Loper discloses that the phosphorus-1 to C18 primary alcohols, leading to products where the R groups of formula (1) are primary alkyl groups having a number of carbon atoms overlapping the range recited in claim 1 and encompassing the range recited in claim 2. In paragraph 17 Loper discloses that the alcohols can be straight chain, leading to alkyl groups meeting the limitations of claim 2. In paragraph 22 Loper discloses that the ash-free phosphorus compound can be an amine salt of diamylacid phosphate and monoamylacid phosphate, meeting the limitations of formula (2) of claims 1 and 3 for the case where one or both of R5 and R6 are alkyl groups having 5 carbon atoms. The differences between Loper and the currently presented claims are:
i) Loper does not specifically disclose compositions where the ash-containing phosphorus compound (ZDDP) and ash-free phosphorus compound (acid phosphate amine salt) contribute phosphorus in amounts within the claimed ranges.
ii) Loper does not specifically disclose that the amine in the amine salt of an acid phosphate contains an R group meeting the limitations of the R group of claim 1. 
With respect to i), as discussed above, Loper discloses in paragraph 11 that the phosphorus-containing additive mixture provides from about 0.05 to about 0.10% of phosphorus to the lubricant composition. In paragraph 23 Loper discloses that the phosphorus supplied by the ash-containing phosphorus compound and the phosphorus supplied by the ash-free compound may range from about 3:1 to about 1:3. The x of claim 1, and the phosphorus supplied by the ash-free compound also ranges from about 0.017 to about 0.075% by weight, overlapping the range recited for PY of claim 1. The range of ratios disclosed by Loper also overlaps the range recited in newly added claim 5. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
	With respect to ii), the discussion of Guinther in paragraph 5 above is incorporated here by reference. Guinther discloses a composition similar to that of Loper and comprising a hydrocarbylamine salt of an acid phosphate, and in column 6 lines 3-9 specifically discloses that the acid phosphate can be an amyl acid phosphate, as taught by Loper. In column 6 lines 12-22 and from column 6 line 45 through column 7 line 22 Guinther discloses that the hydrocarbyl group of the hydrocarbylamine can be various hydrocarbon groups having a number of carbon atoms within the range recited for formula (2) of claim 1. It would have been obvious to one of ordinary skill in the art to use the hydrocarbylamine of Guinther as the amine component in the acid phosphate amine salt of Loper, since Guinther teaches that they are suitable amines for forming acid phosphate amine salts used in combination with ZDDP in lubricating compositions.
In light of the above, claims 1-3 and 5 are therefore rendered obvious by Loper and Guinther. 

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. Applicant argues that claims 1-3 are not obvious over Guinther or Loper in view of Guinther because neither reference expressly teaches that claimed phosphorus contents. However, as discussed in the rejections, Guinther and Loper disclose phosphorus contents overlapping or encompassing the ranges recited in claims 1-3 (and ranges of ratios overlapping or encompassing the ranges recited in claim 5), rendering the limitations prima facie obvious.
Applicant further argues that the claimed compositions produce unexpectedly superior results, and points to the data supplied in Tables 1-2 of the specification. In order to successfully rebut a prima facie case of obviousness, applicant must demonstrate evidence of unexpected results commensurate in scope with the claims. See MPEP 716.02(d). Claim 1 recites a base oil selected from the group consisting of a mineral oil-based lubricating oil, a synthetic oil-based lubricating oil, and a mixed oil thereof, while the data supplied by applicant uses only mineral oils (Base Oils 1 and 2). Applicant has not provided any evidence or reasoning as to why the superior results would be maintained for compositions using any synthetic oil, a mineral/synthetic oil mixture, or even mineral oils other than the specific ones used in the examples. The claims also do not limit the concentration of the base oil, while the examples comprise specific base oils. 
Regarding the ZDDP component, the claimed compositions comprise ZDDP where the alkyl groups have a lower bound of 10 carbon atoms. The inventive examples provided by applicant use ZDDP having alkyl groups of 12 carbon atoms, and prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.